DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the light conversion element has a variable thickness at the primary light receiving surface” and/or “the secondary light emitting surface”. In figure 3, the reference numeral “300”, referring to “a light conversion element” is present, but there is no light conversion element present in the drawing. Figure 3 also only depicts the variable thickness of the secondary light emitting surface without the light conversion element present. The subject matter of claim 6,7,12  and 14 are not shown in the drawings, in particular the details of the shape of the conversion element and  its thickness distribution. These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,10,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (2015/0062955).
Regarding claim 1,Sorg discloses a light conversion element (2201) having a front side defining a primary light receiving surface(22) and a secondary light emitting surface(221); and a light emitting unit (20,21) that emits primary light on the primary light receiving surface(fig. 2), the light conversion element being configured to convert the primary light to a secondary light of another wavelength and to emit the secondary light from the secondary light emitting surface (Para 0030) wherein the light conversion element has a variable thickness at the secondary light emitting surface.(Fig 1), wherein the light emitting unit is arranged so that the primary light is emitted along an optical axis, which is relative to a central axis of the light conversion element(fig 1). Regarding the limitation “and/or relative an optimal axis of the secondary light, has an angle greater than 30 degrees”, since this limitation is being considered as “ A alone”, this limitation is being considered as “or”, which makes it an alternate embodiment to that of “wherein the light emitting unit is arranged so that the primary light is emitted along an optical axis, which is relative to a central axis of the light conversion element”.

Regarding claim 2, the light emitting unit comprises a device selected from a group consisting of a light source, a laser light source, a light guide, a fiber optic light guide, a lens, and combinations thereof. (Para. 0030, 0032)

Regarding claims 7 , the front side of the light conversion element has a shape selected from a group consisting of curved, convex, and tapered from a center to an edge (figs 1, 2). 

Regarding claims 10,  further comprising a heat sink, wherein the light conversion element has a back side that is indirectly or directly on the heat sink (Para. 0017).

Regarding claim 11 further comprising an alignment element configured to align the light conversion element and the primary light relative to one another, wherein the light conversion element has a back side on the alignment element(Para 0029, fiber optics formed onto the wavelength conversion element).

Claim(s)  12, 14,17 and 18 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Bierhuizen et al (WO2011/010237).
Bierhuizen discloses A light conversion element(602), comprising a front side defining a primary light receiving surface( area below 602) and a secondary light emitting surface(area at the top of 602); a variable thickness at the secondary light emitting surface( the thickness is greater at the center of 602), wherein the light conversion element is configured to convert primary light emitted onto the primary light receiving surface to a secondary light of another wavelength and to emit the secondary light from the secondary light emitting surface; and a center through which a central axis runs, the variable thickness being greater at the center than at an edge distanced from the central axis (fig 6). The limitation “ a variable thickness at the primary light receiving surface” is considered to be “or” to “B alone”, therefore is an alternate embodiment. 
Regarding claim 14,  the front side of the light conversion element has a shape selected from a group consisting of curved, convex, and tapered from a center to an edge (fig. 6).

Regarding claim 17, a heat sink, wherein the light conversion element has a back side that is indirectly or directly on the heat sink(312).

Regarding claim 18, a back side having an alignment element configured to align primary light receiving surface relative to a source of the primary light(314,316).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierhuizen et al (WO2011/010237).
Regarding claims  19 and 20, Bierhuizen discloses  providing a light conversion element configured to convert primary light to secondary light of another wavelength, the light conversion element having a center through which a central axis runs and a light conversion element that has  a thickness that is greater at the center than at an edge distanced from the central axis. Bierhuizien does not disclose a process of removing material from the light conversion element in order to arrive at the above shape. Regarding removing material from the light conversion element in order to arrive at the above shape, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use this method of forming the light conversion element, one example is etching material away from an element in order to arrive to a predetermined shape, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, removing material from the light conversion element to form a predetermined shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In this case, removal of material from an element in order to form a predetermined shape of an element would have been old and well known to one of ordinary skill. 
Allowable Subject Matter
Claims 4-6,8-10,15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments,  filed 1/31/22, with respect to  the USC 112 2nd paragraph rejection  have been fully considered and are persuasive.  The USC 112 2nd paragraph rejection  has been withdrawn. Upon further consideration of Applicant’s arguments, the above rejections have been made. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875